DETAILED ACTION
This is a Non-Final Office Action in response to the request for continued examination filed 04/07/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
Status of Claims
Claims 1-20 have been canceled. Claims 21-40 have been added. Claims 21-40 have been examined and are currently pending in the application.
Response to Amendment
The amendment filed 04/07/2022 has been entered.
The amendment and Applicant’s arguments are sufficient to overcome the previous rejection under 35 U.S.C. § 103. The rejection has been withdrawn.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
Applicant submits on pages 11-12 of the remarks that the features of the claims do not recite an abstract idea of certain methods of organizing human activity such as business relations. Examiner respectfully disagrees and notes that all the steps recited in the claims are directed to managing relations between workers in a contact center and according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), if a claim limitation covers business relations as a commercial or legal interaction then if falls within the “certain methods of organizing human activity” grouping of abstract ideas.
Applicant submits on page 12 of the remarks that any judicial exception alleged are integrated into a practical application. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a manner that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system. The additional elements recited in the claims are just applying the use of a generic computer environment to perform the abstract idea. These additional elements do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application. Lastly, Examiner notes that, as recited, the present claims are not transformed into a practical application because the additional elements recited in the claims are being used as generic computer elements to send/receive and display information. See MPEP 2106.04(a) and 2106.05(a).
Applicant submits on page 13 of the remarks that the additional elements recited in the claims provide for a specific improvement over previous systems in providing real-time reallocation of resources being assigned to work queues and real-time rerouting of workload and that the additional elements integrate the alleged abstract idea into a practical application that provides a technological improvement to computerized resource allocation systems. Examiner notes that automated rerouting in real-time of current workloads to workload queues does not improve any technology, rather provides improvement to a business staffing process and represents an improvement to a business process related to human resources in the work environment rather than a computer technology improvement. When determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims merely recite the use of a generic computer to perform generic computer functions of storing and transmitting data and do not provide sufficient inventive concept. These generic computer functions do not integrate the abstract idea into a practical application and do not recite significantly more than the judicial exception.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21/29/37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the amended limitations: “…a customer service data structure…”; “…a plurality of work data structures, each work data structure including…”; “…customer service representative identification…”. However, the specification lacks support for these new limitations. 
Dependent claims 22-28, 30-36, 38-40 inherit the deficiency of claims 21/29/37 and are therefore rejected under 112(a) for the same reasons as noted above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 21-40 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 21-40, the independent claims (claims 21, 29 and 37) are directed, in part, to a method and a system to generate target segments of users for digital content delivery via a content delivery platform. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 21-28 are directed to a method comprising a series of steps which falls under the statutory category of a process, claims 29-36 are directed to a system which falls under the statutory category of a machine, claims 37-40 are directed to a non-transitory computer readable medium, which falls under the statutory category of an article of manufacture, making the claims eligible under Step 1. However, these claim elements are considered to be abstract ideas because they are directed to certain methods of organizing human activity including managing personal behavior or interactions between people and business relations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to providing a customer engagement center for receiving workloads and allocating work tasks in the workloads to one of a plurality of work queues…; receiving… an initial schedule allocating each customer service representative identification of a plurality of customer service representative identifications to one of the plurality of work queues… the customer service representative identification being a customer service data structure including a customer service shift schedule and a set of customer service skills associated with the customer service representative identification, wherein the initial schedule allocates the plurality of customer service representative identifications based on a forecast work pattern, customer service skills associated with the plurality of customer service representative identifications and the customer service shift schedules associated with the customer service representative identifications; receiving… real-time workload update inputs, each real-time workload update input including a current workload, the current workload including a plurality of work data structures, each work data structure including a work identification and a type of work associated with the work identification; receiving… real-time customer service representative identification update inputs, the real-time customer service representative identification update inputs including a customer service representative identification with an update to the set of customer skills for the customer service data structure or an update to the customer service shift schedule for the customer service data structure; monitoring… adherence of the current workload to the initial schedule by calculating a difference between the forecast work pattern and the current workload based on the work identifications associated with the plurality of work data structures and the types of work associated with the plurality of work data structures and the real-time customer service representative identification update inputs; performing… a reallocation when the difference the forecast work pattern and the current workload is outside of a threshold range provided by a set of analytics rules, the reallocation including: generating an updated schedule for allocating each customer service representative identification to one of the plurality of work queues based on the initial schedule, the current workload, the real-time customer service representative identification update inputs; reallocating the customer service data structures to one of the plurality of work queues based on the updated schedule; and adjusting routing of the real-time workload update inputs to the plurality of work queues based on the updated schedule; generating a set of feedback for the updated schedule, the set of feedback including changes in backlogs and changes in work distribution; generating an effect of the updated schedule based on the set of feedback; and performing…the reallocation when the effect of the updated schedule is below a feedback threshold. If a claim limitation, under its broadest reasonable interpretation covers managing personal behavior or interactions between people or business relations, then it falls under the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “a dynamic allocation engine”; “a scheduling analytics engine”; “a plurality of work queues”; “a system”; “a processor”; “a memory”; “a non-transitory computer readable medium”. These additional elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figure 4 and related text and [0037-0039] to understand that the invention may be implemented in a generic environment that “The processing system 306 can comprise a microprocessor and other circuitry that retrieves and executes software 302 from storage system 304. The processing system 306 can be implemented within a single processing device but can also be distributed across multiple processing devices or sub-systems that cooperate in existing program instructions. Examples of processing systems 306 include general purpose central processing units, application specific processors, and logic devices, as well as any other type of processing device, combinations of processing devices, or variations thereof. The storage system 304 can comprise any storage media readable by processing system 306, and capable of storing software 302. The storage system 304 can include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other information. The storage system 304 can be implemented as a single storage device but may also be implemented across multiple storage devices or sub-systems. The storage system 304 can further include additional elements, such a controller capable of communicating with the processing system 306. Examples of storage media include random access memory, read only memory, magnetic discs, optical discs, flash memory, virtual memory, and non-virtual memory, magnetic sets, magnetic tape, magnetic disc storage or other magnetic storage devices, or any other medium which can be used to store the desired information and that may be accessed by an instruction execution system, as well as any combination or variation thereof, or any other type of storage medium. In some implementations, the storage media can be a non-transitory storage media. In some implementations, at least a portion of the storage media may be transitory. Storage media may be internal or external to system 300.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 22-28, 30-36, 38-40 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Allowable Subject Matter
Claims 21-40 are allowable over prior art but have other pending rejections as indicated above. Although the prior art made of record discloses systems and methods for predictive and real-time resource allocation and work routing in a customer engagement center, including receiving an initial schedule allocating each customer service representative identification of a plurality of customer service representative identifications to one of a plurality of work queues the customer service representative identification being a customer service data structure including a customer service shift schedule and a set of customer service skills associated with the customer service representative identification, wherein the initial schedule allocates the plurality of customer service representative identifications based on a forecast work pattern, customer service skills associated with the plurality of customer service representative identifications and the customer service shift schedules associated with the customer service representative identifications; receiving real-time workload update inputs, each real-time workload update input including a current workload, the current workload including a plurality of work data structures, each work data structure including a work identification and a type of work associated with the work identification; receiving real-time customer service representative identification update inputs, the real-time customer service representative identification update inputs including a customer service representative identification with an update to the set of customer skills for the customer service data structure or an update to the customer service shift schedule for the customer service data structure; generating an updated schedule for allocating each customer service representative identification to one of the plurality of work queues based on the initial schedule, the current workload, the real-time customer service representative identification update inputs; reallocating the customer service data structures to one of the plurality of work queues based on the updated schedule; and adjusting routing of the real-time workload update inputs to the plurality of work queues based on the updated schedule; the prior art does not specifically disclose the sequence of steps as recited in the claims: “monitoring adherence of the current workload to the initial schedule by calculating a difference between the forecast work pattern and the current workload based on the work identifications associated with the plurality of work data structures and the types of work associated with the plurality of work data structures and the real-time customer service representative identification update inputs; performing a reallocation when the difference the forecast work pattern and the current workload is outside of a threshold range provided by a set of analytics rules, generating a set of feedback for the updated schedule, the set of feedback including changes in backlogs and changes in work distribution; generating an effect of the updated schedule based on the set of feedback; and performing the reallocation when the effect of the updated schedule is below a feedback threshold.” 
The claims would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office Action.
Conclusion
The following prior art is considered pertinent to Applicant’s disclosure:
US Pub. No. 2014/0355749 (Conway et al.) discloses systems and methods for optimized predictive routing of customers to available agents.
US Pub. No. 2006/0229896 (Rosen et al.) discloses a match-based employment system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683